UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                  No. 13-6193


KELVIN A. CANADA,

                  Plaintiff - Appellant,

           v.

OFFICER WALTER DAVIS; SGT. WILLIAM WRIGHT; SGT. PAUL PAYNE;
CAPT. DEWAYNE TURNER,

                  Defendants - Appellees,

           and

HEAD NURSE      VICKI   PHIPPS;    DR.    TIMOTHY    MCBRIDE;    NURSE   M.
SCOTT,

                  Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:11-cv-00569-SGW-PMS)


Submitted:   April 25, 2013                          Decided: April 30, 2013


Before AGEE and         WYNN,   Circuit    Judges,    and   HAMILTON,    Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kelvin   A. Canada, Appellant Pro Se.  Richard                  Carson Vorhis,
Senior   Assistant Attorney General, Richmond,                  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Kelvin A. Canada appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2006)    complaint.     We    have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                    Canada

v. Davis, No. 7:11-cv-00569-SGW-PMS (W.D. Va. Jan. 29, 2013).

We   dispense    with      oral   argument   because   the   facts   and   legal

contentions     are    adequately     presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        3